Citation Nr: 1808762	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for total right knee replacement.

2.  Entitlement to service connection for total left knee replacement.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide agent exposure.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran requested a Board hearing in a February 2012 VA Form 9 substantive appeal.  A hearing was scheduled for April 2013 and the Veteran was mailed notice of such hearing in March 2013.  However, he did not attend the hearing.  Thereafter, the Veteran again requested a Board hearing in a February 2015 VA Form 9.  A hearing was scheduled for October 2016; however, the Veteran notified the Board that he wished to withdraw this request prior to the hearing date.  Therefore, the Board finds that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his right and left knee total replacements are related to his military service.  In this regard, in a January 2015 statement, the Veteran's representative reported that the Veteran injured his left knee during boot camp and that his right knee replacement is secondary to his left knee disorder.  His representative further stated that the Veteran's bilateral knee replacements are related to wear on the Veteran's knees experienced during combat service in Vietnam.

The Veteran's service treatment records (STRs) reflect that in June 1969 he was treated for left leg pain after a three mile run.  The treatment provider noted some tenderness on the bilateral and medial aspects of the Veteran's left patella with no pain in the lower leg.  In addition, the Veteran's service personnel records (SPRs) reflect that he was awarded the Vietnam Service Medal and Vietnam Campaign Medal and that he participated in combat operations in Vietnam in 1969 and 1970.  His March 1971 separation examination did not note any knee issues.  Following service, the Veteran's private treatment records reflect that he was found to have degenerative joint disease of his bilateral knees in August 2000 and that he underwent bilateral total knee replacement in August 2005.  

The Veteran was afforded a VA examination in regard to these claims in January 2010 and an addendum was offered by the examiner in February 2010.  However, the Veteran has asserted additional in-service events may have caused these disabilities and, therefore, the January and February 2010 opinions did not address such contentions.  Thus, these claims are remanded for another VA examination to address the etiology of the Veteran's total right and left knee replacements.

The Veteran also contends that he as peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities due to in-service exposure to herbicide.  In addition, his representative reported in a January 2018 brief that these conditions may be secondary to the Veteran's service-connected diabetes.  The Veteran's STRs do not contain any reports or treatment in regard to these conditions.  Following service, a private treatment provider found that a July 2011 nerve study showed mild peripheral neuropathy affecting both of the Veteran's legs.  However, the Veteran has not yet been afforded a VA examination in regard to these claims.  The Board finds that the low threshold requirement has been met for a VA examination to address the nature and etiology of any diagnosed peripheral neuropathy experienced by the Veteran during the period on appeal.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
In addition, the Veteran contends that he has hearing loss and tinnitus due to in-service exposure to noise from rifles, large guns, and grenades.  His STRs contain two audiograms listed on the Veteran's June 1968 pre-induction examination form.  Thereafter, the Veteran's hearing was evaluated again during his March 1971 separation examination.

The Veteran was afforded a VA examination in regard to these claims in October 2009.  During the examination, the Veteran reported experiencing constant ringing in his ears for the prior forty years.  The examiner diagnosed the Veteran with bilateral hearing loss and bilateral tinnitus.  The examiner concluded that these conditions were less likely than not related to the Veteran's service because his STRs showed no evidence of hearing loss or complaint of tinnitus.  However, the Veteran's in-service audiograms do show some reduction in hearing acuity.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In addition, the examiner relied solely on an absence of in-service treatment in explaining her finding regarding the Veteran's tinnitus.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (providing, essentially, that an examination was inadequate where the examiner relied on the absence of medical records to provide a negative opinion).  Therefore, another VA examination is required to address the etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA orthopedic examination to address the etiology of the Veteran's total knee replacements.  Following a review of the entire claims file and an examination, the examiner should address the following inquiries:

(A) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee replacement is related to his service, to include his documented June 1969 left knee injury or combat service in Vietnam.

(B) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee replacement is related to his service, to include combat service in Vietnam.

(C) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee replacement is caused or aggravated by a left knee disorder.  Please note that "aggravation" is an increase in disability beyond the natural progress of the disease or temporary flare-up.

A detailed rationale for all opinions should be provided.

2.  Also, schedule the Veteran for a VA neurological examination by an appropriate medical professional to determine the nature and etiology of any upper extremity and lower extremity peripheral neuropathy experienced by the Veteran.  Following a review of the entire claims file and an examination, the examiner should address the following inquiries:

(A) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's upper extremity and/or lower extremity peripheral neuropathy is related to his service, to include as due to herbicide exposure.

(C) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's upper extremity and/or lower extremity peripheral neuropathy is caused or aggravated by his service-connected diabetes mellitus.  Please note that "aggravation" is an increase in disability beyond the natural progress of the disease or temporary flare-up.

A detailed rationale for all opinions should be provided.

3.  Also, schedule the Veteran for a VA audiological examination by an appropriate professional to determine the nature and etiology of his bilateral hearing loss and tinnitus.  Following a review of the entire claims file, answer the following inquiries:

(A) Whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss in the Veteran's right ear and/or left ear had its onset during active service or is related to any in-service event, disease, or injury, to include the Veteran's presumed exposure to loud noises during in-service combat.  The examiner should discuss the threshold shift in the Veteran's hearing acuity from his June 1968 pre-induction examination to his March 1971 separation examination.

(B) State whether it is at least as likely as not that his tinnitus had its onset during active service or is related to any in-service event, disease, or injury, to include the Veteran's presumed exposure to loud noises during in-service combat.

A detailed rationale for all opinions should be provided.

4.  Finally, after completing all the above actions readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




